CONFIDENTIAL TREATMENT Exhibit SETTLEMENT AND LICENSE AGREEMENT This Settlement and License Agreement (the “Agreement”) is entered into by LML Patent Corp., (“LML”) and The Royal Bank of Scotland plc. (“RBS”).LML and RBS are individually referred to as “Party” and collectively as the “Parties.”This Agreement is effective as of the 29th day of December, 2009 (“Effective Date”). RECITALS WHEREAS, LML owns rights in certain U.S. Patents related to making, using, offering for sale and selling Electronic Check Conversion systems and services; WHEREAS, LML began an action against RBS and other defendants in the United States District Court for the
